Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The application has not been checked to the extent necessary to determine the presence of all possible typographical and grammatical errors. Applicant’s cooperation is requested in correcting any errors of which he/she may become aware in the application.
	The Information Disclosure Statements filed 09/26/2019 and 11/03/2020 have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Kim et al (US 2012/0313827).
Regarding claim 1, Kim et al teach in figures (6) and (9) an antenna, comprising: a first conductive member (211), including a planar part (See .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2012/0313827) in view of Kitamori et al (US 2008/0272976).
Regarding claim 7, Kim et al teach in figures (6) and (9) an antenna, comprising: a first conductive member (211), including a planar part (See 
Kim et al do not teach that the antenna is implemented as a sector antenna that comprises an array antenna.  Kitamori et al teach an antenna device implemented as a sector antenna that comprises an array antenna (See paragraph [0002]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teachings of Kitamori et into the antenna system of Kim et al to realize a new antenna system having improved performance and .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2012/0313827) in view of Song et al (US 2015/0263435).
Regarding claim 6, Kim et al teach the essential features of the claimed invention, as set forth above, except for the radio frequencies transmitted and received by the plurality of antennas being polarization of + 450 and - 450 direction with respect to the arrangement of the plurality of antennas.  Song et al teach an antenna array comprising a plurality of antenna elements, wherein the radio frequencies transmitted and received by the plurality of antennas are polarization of + 450 and - 450 direction with respect to the arrangement of the plurality of antennas (See paragraphs [0016], [0021]). 
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Song et al into the antenna stem of Kim et al to realize a new antenna having improved performance and reliability because this would provide balanced diversity branches which are optimal for combining at the receiver (See paragraph [0016]).
Allowable Subject Matter
Claims 2-5 and 8-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

















Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JOSEPH J LAUTURE/Primary Examiner, Art Unit 2845